IN THE SUPREME COURT OF THE STATE OF DELAWARE

  DR. UDAY S. UTHAMAN,                   §
                                         §
                Plaintiff Below,         §     No. 570, 2014
                Appellant,               §
                                         §     Court Below:
         v.                              §
                                         §     Court of Chancery of the
  FAIR HILL, L.P., a Delaware            §     State of Delaware
  Limited Partnership,                   §
                                         §     C.A. No. 9135-VCG
                Defendant Below,         §
                Appellee.                §

                               Submitted: June 10, 2015
                                Decided: June 11, 2015

  Before HOLLAND, VALIHURA and VAUGHN, Justices.

                                      ORDER

         This 11th day of June 2015, the Court, having considered this matter on the

briefs and the oral arguments of the parties, and having concluded that the same

should be affirmed on the basis of and for the reasons assigned by the Court of

Chancery in its Order and Bench Decision of September 4, 2014;

         NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Court of Chancery be, and the same hereby is, AFFIRMED.

                                         BY THE COURT:



                                         /s/ Karen L. Valihura
                                                Justice